FILED
                              NOT FOR PUBLICATION                            JUN 18 2010

                                                                         MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MICHAEL WEBB,                                      No. 08-17003

                 Petitioner - Appellant,           D.C. No. 2:07-cv-01879-FCD-
                                                   DAD
  v.

D. K. SISTO, Warden; EDMUND G.                     MEMORANDUM *
BROWN, Jr.,

                 Respondents - Appellees.



                      Appeal from the United States District Court
                         for the Eastern District of California
             Frank C. Damrell, Senior United States District Judge, Presiding

                                Submitted June 16, 2010 **
                                 San Francisco, California

Before: SCHROEDER and BYBEE, Circuit Judges, and STOTLER, District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Alicemarie Stotler, Senior United States District Judge
for the Central District of California, sitting by designation.
      Petitioner Michael Webb appeals the order of the district court denying his

petition for a writ of habeas corpus. Webb concedes that he filed his notice of

appeal thirty-one days after the district court entered judgment. A notice of appeal

in a civil case “must be filed with the district clerk within 30 days after the

judgment or order appealed from is entered.” Fed R. App. P. 4(a)(1)(A). “An

appeal from a denial of habeas petition is considered a ‘civil’ matter and is thus

subject to the time limitations set forth in rule 4(a)” of the Federal Rules of

Appellate Procedure. Malone v. Avenenti, 850 F.2d 569, 571 (9th Cir. 1988). Rule

4(a) “is both mandatory and jurisdictional” because “Congress . . . specifically

limited our jurisdiction to hear civil appeals at 28 U.S.C. § 2107(a), which codifies

the same time constraints on the filing of civil appeals . . . that exist in Rule 4(a).”

United States v. Sadler, 480 F.3d 932, 937 (9th Cir. 2007) (emphasis removed).

We “must dismiss civil appeals that are untimely for lack of jurisdiction . . . .” Id.

      DISMISSED.




                                            2